Citation Nr: 0816621	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-00 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for high 
frequency sensorineural hearing loss of the right ear, and if 
so, entitlement to service connection for the same.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to service 
connection for bilateral hearing loss.  The Board remanded 
the claim in August 2004 and August 2007.  By rating decision 
in October 2007, service connection for left ear hearing loss 
was granted; therefore, the right ear hearing loss is the 
sole remaining issue on appeal.  

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Cleveland in May 2007 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  By rating decision in June 1992, the veteran's claim for 
service connection for bilateral hearing loss was denied.  
The veteran did not appeal the decision.

2.  Evidence received since June 1992 bears directly on the 
specific matter under consideration referable to service 
connection for right ear hearing loss and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

3.  Right ear hearing loss was first manifested many years 
after the veteran's service and has not been medically 
related to his service.





CONCLUSIONS OF LAW

1.  The June 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 19.129, 19.192 
(1991).

2.  Evidence added to the record since the June 1992 rating 
decision is new and material; thus, the application to reopen 
the claim is granted.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2001).

3.  High frequency sensorineural hearing loss of the right 
ear was not incurred or aggravated in the veteran's active 
duty service; nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2001, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to reopen a 
previously denied claim, as well as to substantiate the 
underlying claim for service connection.  This included 
information and evidence that VA would seek to provide and 
information and evidence that the veteran was expected to 
provide.  While he was not specifically instructed to 
"submit any evidence in his possession that pertains to the 
claim," the veteran was advised to send VA information 
describing additional evidence in support of his claim, or 
the actual evidence.

During the course of the appeal, in March 2006, the veteran 
was notified of specific examples of the types of evidence 
relevant to his claim.  This notice also described the 
process by which effective dates are established and how 
initial disability ratings are determined.  

Although fully compliant notice was delivered after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in October 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  In short, no 
prejudice has flowed to the veteran due to the late notice.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

New and Material Evidence

The veteran seeks service connection for hearing loss in the 
right ear.  By rating decision in June 1992, service 
connection for bilateral hearing loss was denied on the basis 
that there was no evidence of the claimed disorder in service 
and his in-service examination was within normal limits.  The 
evidence of record at the time consisted of the veteran's 
service medical records.  The veteran did not appeal the 
decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Thus, the June 1992 decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.160, 19.129, 
19.192 (1991).  Once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied.  38 U.S.C.A. § 5108 provides that "if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

The veteran submitted his application to reopen the claim in 
May 2001.  The RO appears to have reopened the claim by 
rating decision in April 2002, as it adjudicated the merits 
of the case, without reference to new and material evidence.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

The law regarding new and material evidence in effect at the 
time of the veteran's application to reopen held that "new 
and material evidence" was "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).   

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Here, 
the last final disallowance was the June 1992 decision; 
therefore, evidence received after that date is considered 
for purposes of reopening the claim.

In September 2007, the veteran underwent a VA audio 
examination which confirmed a current diagnosis of high 
frequency sensorineural hearing loss bilaterally.  The exam 
report also included an opinion on the etiology of the right 
ear hearing loss.  This report relates directly to the 
reasons the veteran's claim was initially denied in 1992, 
making it so significant that it must be considered in order 
to fairly decide the merits of the claim.  As such, the exam 
report is considered both new and material, and is sufficient 
to reopen the veteran's claim for service connection.  In so 
far as the claim is reopened, that portion of the appeal is 
granted.
 
Because the RO weighed the merits of the claim in the October 
2007 supplemental statement of the case, there is no 
prejudice to the veteran for the Board to render a decision 
on the same here.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The merits are discussed below.

Service Connection

In order to establish service connection for right ear 
hearing loss in this case, three elements must be 
established.  There must be medical evidence of the current 
hearing loss disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

As stated above, the September 2007 VA examination report of 
record confirms the current diagnosis of high frequency 
sensorineural hearing loss of the right ear.  While the 
veteran's service medical records are negative for 
complaints, treatment, or diagnosis of hearing loss, his 
personnel records confirm that he served as a jet helicopter 
mechanic.  Such work is consistent with a high level of noise 
exposure.  Indeed, the veteran credibly testified to the same 
in his hearing before the undersigned in May 2007.  
Accordingly, an in-service event is conceded, in the form of 
noise exposure.  The question, therefore, that remains is 
whether the medical evidence establishes that the veteran's 
right ear hearing loss is related to his noise exposure in 
service.  

The audiologist who conducted the veteran's VA examination 
reviewed the claims file at the time of the exam.  In 
particular, she referenced audiological results from within 
the veteran's period of service, including his entrance and 
separation examinations.  She also solicited the veteran's 
history of noise exposure, both during his time in the 
military and thereafter.  On the basis of this historical 
review, as well as the review of the file and the current 
examination, she found that the right ear hearing loss was 
less likely related to noise exposure in service.  She 
explained that from 1967 to 1971 (the veteran's service 
period), while there was significant decline in hearing noted 
in the left ear, the right ear remained within normal limits, 
with no significant change.  She found that the left ear 
hearing loss represented a level of hearing that was more 
than would be expected due to normal aging, but was not able 
to conclude the same regarding the right ear.  

This represents the sole medical opinion on the issue of 
etiology of the veteran's right ear hearing loss.  The 
audiologist is competent to render such an opinion, as she 
has had the requisite medical training and expertise in the 
subject matter.  Her opinion is credible, as she offered a 
reasonable basis for the conclusion, which is supported by 
the medical facts of record.  The outpatient clinical records 
do not contradict this opinion.  Nor has the veteran 
submitted positive nexus evidence in this case.  Absent 
evidence to the contrary, the Board is not in a position to 
further question this opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In all, the medical evidence is not in 
favor of nexus between the veteran's current right ear 
hearing loss and his in-service noise exposure.

Alternatively, high frequency sensorineural hearing loss 
(SNHL) is considered an organic disease of the nervous 
system, and as such qualifies as a chronic disease subject to 
presumptive service connection.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995.  In such 
cases, the nexus requirement may be satisfied by evidence 
that it manifested itself to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Here, the veteran separated from service in December 1971.  
The first documented evidence of SNHL, however, was in the 
course of his September 2007 VA examination.  This is more 
than one year from the date of his separation; therefore, the 
presumption does not apply.  

In sum, the preponderance of the evidence is found to be 
against the veteran's claim.  The benefit of the doubt 
provision does not apply.  High frequency sensorineural 
hearing loss of the right ear was first manifested many years 
after the veteran's service and has not been medically 
related to his service.  Service connection must be denied.


ORDER

New and material evidence having been submitted, the 
application to reopen the previously denied claim of service 
connection for right ear hearing loss is granted.

Service connection for high frequency sensorineural hearing 
loss of the right ear is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


